Citation Nr: 0205488	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  98-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a dental 
disability.

2.  Whether appellant has filed a timely Substantive Appeal 
with respect to a June 6, 1979 rating decision (which denied 
service connection for a right knee disability, left ear 
otitis media, Gilbert's syndrome/disease with 
hyperbilirubinemia, residuals of fractures of the right 2nd, 
3rd, and 4th toes, and tuberculosis) and an October 23, 1979 
rating decision (which denied service connection for 
Gilbert's syndrome/disease with hyperbilirubinemia and 
tuberculosis).  

(The remaining issues that were certified and the subject of 
the prior Board decision will be the subject of a separate 
Board decision).


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

Appellant had active service from June 1974 to June 1977. He 
reportedly was on inactive Army Reserve status for a period 
after service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Jackson, Mississippi, Regional Office (RO), which denied 
service connection for an acquired psychiatric disability 
(including post-traumatic stress disorder), a chancroid with 
lymphadenitis, a disability manifested by dysuria, a kidney 
disorder, dysentery, cholera, a disability manifested by 
jaundice, hepatitis, defective hearing, and a dental 
disability; denied the issue of whether appellant has filed a 
timely Substantive Appeal with respect to a June 6, 1979 
rating decision (which denied service connection for a right 
knee disability, left ear otitis media, Gilbert's 
syndrome/disease with hyperbilirubinemia, residuals of 
fractures of the right 2nd, 3rd, and 4th toes, and 
tuberculosis) and an October 23, 1979 rating decision (which 
denied service connection for Gilbert's syndrome/disease with 
hyperbilirubinemia and tuberculosis); and denied the issues 
of whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for a 
liver disorder (classified as Gilbert's syndrome/disease with 
hyperbilirubinemia), tuberculosis, and left ear otitis media.

Appellant subsequently appealed a January 1999 rating 
decision which denied service connection for cirrhosis of the 
liver, hypertension, a disability manifested by dizziness, a 
disability manifested by fatigue, a disability manifested by 
abdominal pain/vomiting, and a disability manifested by 
occult blood/red blood cells in the urine; and denied the 
issue of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for a 
right knee disability.

Although in certain written documents, appellant requested 
that a Board hearing be held, he subsequently submitted a 
September 1999 written statement wherein he expressly 
withdrew his hearing request.  

By a decision rendered February 2, 2000, the Board denied 
entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder; a 
chancroid with lymphadenitis; a disability manifested by 
occult blood/red blood cells in the urine or dysuria, 
including a kidney disorder; a disability manifested by 
abdominal pain/vomiting, including dysentery and cholera; a 
disability manifested by jaundice, including hepatitis and 
cirrhosis of the liver; defective hearing; hypertension; and 
a disability manifested by dizziness or fatigue; a dental 
disability; denied the issue of whether appellant filed a 
timely Substantive Appeal with respect to a June 6, 1979 
rating decision (which denied service connection for a right 
knee disability, left ear otitis media, Gilbert's 
syndrome/disease with hyperbilirubinemia, residuals of 
fractures of the right 2nd, 3rd, and 4th toes, and 
tuberculosis) and an October 23, 1979 rating decision (which 
denied service connection for Gilbert's syndrome/disease with 
hyperbilirubinemia and tuberculosis); and denied reopening of 
service connection claims for a liver disorder, classified as 
Gilbert's syndrome/disease with hyperbilirubinemia; 
tuberculosis; left ear otitis media; and a right knee 
disability.  

Subsequently, appellant appealed the Board's February 2, 2000 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By Order rendered in June 2001, the Court 
granted part of the VA Secretary's (appellee) motion for 
remand, vacated the Board's February 2, 2000 decision in its 
entirety, and remanded the case to the Board for 
readjudication in light of the recent enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  Although appellant appealed 
the Court's Order to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court), the Federal 
Circuit Court granted the appellee's motion to dismiss 
appellant's appeal of a nonfinal order.

Accordingly, the Board will render a decision herein on the 
issues of service connection for a dental disability and 
timeliness of filing a Substantive Appeal as delineated on 
the title page of this decision.  

Additionally, the Board will undertake further development on 
the remaining service connection claims pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When the additional 
development is completed, the Board will provide notice as 
required by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After issuing the notice and reviewing appellant's response 
to the notice, the Board will prepare a separate decision 
addressing these remaining appellate issues.  To the extent 
the appellant may desire consideration of additional issues, 
he should raise them with specificity at the RO.  

As to one final matter, while the case was at the Court, a 
Motion alleging Clear and Unmistakable Error in the Board's 
decision was made.  No further action on that Motion is 
indicated as the Board's decision was vacated in its entirety 
by the Court.


FINDINGS OF FACT

1.  The appellant does not have a service-connected 
compensable dental condition. He did not apply for treatment 
for a noncompensable dental condition in a timely manner 
after separation from service.  He does not have any dental 
condition due to a combat wound or other in-service dental 
trauma.  He was not a prisoner-of-war.  He does not have a 
dental condition aggravating a service-connected disability.  
A total disability compensation rating is not in effect.  He 
is not participating in a VA rehabilitation program.  He does 
not have a dental condition clinically determined to be 
complicating a medical condition currently under treatment.  
Outpatient emergency dental care has not been initiated.

2.  By a June 6, 1979 rating decision, the RO denied service 
connection for a right knee disability, left ear otitis 
media, Gilbert's syndrome/disease with hyperbilirubinemia, 
residuals of fractures of the right 2nd, 3rd, and 4th toes, 
and tuberculosis.  Later that month, appellant was sent 
written notice of that adverse rating decision with his 
procedural and appellate rights.  In a July 31, 1979 letter 
to the RO, appellant referred to said claims as having been 
denied service connection; asserted that tuberculosis and a 
liver condition should be service-connected; and stated that 
his claim should be re-evaluated.  However, he did not file a 
timely Notice of Disagreement in writing with the June 1979 
rating decision in question.

3.  By an October 23, 1979 rating decision, the RO referred 
to appellant's July 31, 1979 "reopened claim" for service 
connection for a liver condition and tuberculosis; and 
confirmed its denial of service connection for a liver 
condition/hyperbilirubinemia and tuberculosis.  Appellant was 
sent written notice of that adverse rating decision the 
following month.

4.  In a written statement dated and received in July 1980, 
appellant filed a timely Notice of Disagreement as to the 
October 23, 1979 rating decision's denial of his reopened 
claim for service connection for a liver condition.  However, 
although later that month, the RO issued appellant a 
Statement of the Case that addressed the issues of service 
connection for liver and lung conditions and, in an 
accompanying notice of his appellate rights with respect to 
filing a substantive appeal, informed him that he should 
specifically identify the issues being appealed and respond 
within 60 days to perfect an appeal, a timely Substantive 
Appeal was not received by the RO.

5.  The evidentiary record does not contain a document that 
may be construed as a timely Substantive Appeal with regard 
to said service connection issues denied by said June 6, 1979 
and October 23, 1979 rating decisions.


CONCLUSIONS OF LAW

1.  The claim for service connection for a dental disability 
lacks legal merit or entitlement under the law.  38 U.S.C.A. 
§§ 1712, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.381, 
4.149, 17.161-17.165 (2001); Sabonis v. Brown, 6 Vet. App. 
426 (1994).

2.  A timely Substantive Appeal was not filed with respect to 
a June 6, 1979 rating decision (which denied service 
connection for a right knee disability, left ear otitis 
media, Gilbert's syndrome/disease with hyperbilirubinemia, 
residuals of fractures of the right 2nd, 3rd, and 4th toes, 
and tuberculosis) and an October 23, 1979 rating decision 
(which denied service connection for Gilbert's 
syndrome/disease with hyperbilirubinemia and tuberculosis).  
38 U.S.C.A. §§ 7105, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302(a),(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

However, the Veterans Claims Assistance Act of 2000 does not 
require that assistance be provided to a claimant where there 
is "no reasonable possibility...that such assistance would aid 
in substantiating the claim."  See 38 U.S.C.A. § 5103A(a)(2) 
and 38 C.F.R. § 3.159(d).  As will be explained below, the 
claim for entitlement to service connection for a dental 
disability lacks legal merit or entitlement under the law 
and, thus, requires no further development.  Additionally, 
the evidentiary record is sufficient as to the issue of 
timeliness of filing a Substantive Appeal with respect to the 
1979 rating decisions in question, and includes applicable 
procedural documents issued by the RO during that period, and 
certain written correspondence from appellant.  There are no 
contentions or indication that any other documents not of 
record may exist that could be construed as a timely appeal 
of said rating decisions.  

Furthermore, the Statement of the Case and Supplemental 
Statement issued appellant have informed him of the pertinent 
evidence, applicable law, and reasons that said claims were 
denied (with actual notice provided by the February 2, 2000 
Board decision, which by Court order was subsequently vacated 
and now has no legal effect).  Therefore, the Board concludes 
that the duty to assist and notify as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000, has been satisfied with respect to 
said issues on appeal.  Accordingly, appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


I.  Service Connection for a Dental Disability

With respect to the issue of entitlement to service 
connection for a dental disability, in addition to general 
service connection principles, specific regulatory provisions 
limit service connection for certain dental conditions.  See 
e.g., 38 C.F.R. § 3.381.  Under 38 C.F.R. § 4.149, effective 
January 18, 1994, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, periodontal 
disease (pyorrhea), and Vincent's stomatitis are not 
disabling conditions, and may be considered service-connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment under the 
provisions of § 17.160 or § 17.161 of this chapter.  Section 
4.149, effective January 18, 1994, applies in the instant 
case, since appellant's initial claim for service connection 
for a dental disability was filed in 1997.  Although this 
section was moved to 38 C.F.R. § 3.381 in 1999, there was no 
pertinent, substantive legal change.  

With respect to entitlement to service connection for the 
purpose of VA dental outpatient treatment, the applicable 
provisions of 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161 
state, in pertinent part:

Outpatient dental treatment may be 
authorized by the Chief, Dental Service, 
for beneficiaries defined in 38 U.S.C. 
§ 1712(b) and 38 C.F.R. § 17.93 to the 
extent prescribed and in accordance with 
the applicable classification and 
provisions set forth in this section. 
(a)	Class I.  Those having a service- 
connected compensable dental disability 
or condition, may be authorized any 
dental treatment indicated as reasonably 
necessary to maintain oral health and 
masticatory function.  There is no time 
limitation for making application for 
treatment and no restriction as to the 
number of repeat episodes of treatment. 
(b)	Class II. 
(2)(i)	Those having a service-
connected noncompensable dental condition 
or disability shown to have been in 
existence at time of discharge or release 
from active service, which took place 
before October 1, 1981, may be authorized 
any treatment indicated as reasonably 
necessary for the one-time correction of 
the service connected noncompensable 
condition, but only if: 
	(B)  Application for treatment is 
made within 90 days after such discharge 
or release.

(c)	Class II (a).  Those having a 
service-connected noncompensable dental 
condition or disability adjudicated as 
resulting from combat wounds or service 
trauma may be authorized any treatment 
indicated as reasonably necessary for the 
correction of such service-connected 
noncompensable condition or disability. 
(d)	Class II(b).  Those having a 
service-connected noncompensable dental 
condition or disability and who had been 
detained or interned as prisoners of war 
for a period of less than 90 days may be 
authorized any treatment as reasonably 
necessary for the correction of such 
service-connected dental condition or 
disability. 
(e)	Class II(c).  Those who were 
prisoners of war for 90 days or more, as 
determined by the concerned military 
service department, may be authorized any 
needed dental treatment. 
(g)	Class III.  Those having a dental 
condition professionally determined to be 
aggravating disability from an associated 
service connected condition or disability 
may be authorized dental treatment for 
only those dental conditions which, in 
sound professional judgment, are having a 
direct and material detrimental effect 
upon the associated basic condition or 
disability. (h)	Class IV.  Those whose 
service- connected disabilities are rated 
at 100% by schedular evaluation or who 
are entitled to the 100% rate by reason 
of individual unemployability may be 
authorized any needed dental treatment. 
(i)	Class V.  A veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. chapter 31 may be 
authorized such dental services as are 
professionally determined necessary for 
any of the reasons enumerated in 
§ 17.47(g). 
(j)	Class VI.  Any veterans scheduled 
for admission or otherwise receiving care 
and services under chapter 17 of 38 
U.S.C. may receive outpatient dental care 
which is medically necessary, i.e., is 
for dental condition clinically 
determined to be complicating a medical 
condition currently under treatment.

The provisions of 38 C.F.R. § 17.163 state:

The Chief, Dental Service may authorize 
outpatient dental care which is 
reasonably necessary to complete 
treatment of a nonservice-connected 
dental condition which was begun while 
the veteran was receiving Department of 
Veterans Affairs authorized hospital 
care.

The provisions of 38 C.F.R. § 17.165 state:

When outpatient emergency dental care is 
provided, as a humanitarian service, to 
individuals who have no established 
eligibility for outpatient dental care, 
the treatment will be restricted to the 
alleviation of pain or extreme 
discomfort, or the remediation of a 
dental condition which is determined to 
be endangering life or health.  The 
provision of emergency treatment to 
persons found ineligible for dental care 
will not entitle the applicant to further 
dental treatment.  Individuals provided 
emergency dental care who are found to be 
ineligible for such care will be billed.

Appellant's service medical records clearly show that on 
service entrance dental examination in June 1974, teeth #2, 
3, 4, 5, 12, 14, 15, 18, 19, 20, 30, and 31 were marked as 
carious and nonrestorable.  Teeth#17 and 32 were marked as 
carious and restorable.  The service medical records reveal 
that in June and July 1975, teeth #2, 3, 4, 5, 18, 20, 30, 
and 31 were surgically extracted.  In November 1976, he 
failed to report for an appointment and that was the last 
recorded dental entry.  There was no indication of any 
dentures/bridges.  A May 1979 VA examination report indicated 
that he had multiple missing molars/lower teeth and carious 
teeth.  There was no indication of any dentures/bridges on 
that examination or in any other post-service clinical 
evidence of record. 

Appellant has no adjudicated compensable service-connected 
dental condition.  Therefore, Class I eligibility is not 
warranted.  Even assuming arguendo that a dental condition, 
such as teeth extraction, was granted service connection, 
this would not necessarily require that compensation or VA 
outpatient dental treatment eligibility be awarded.  
Specifically, under 38 C.F.R. § 4.150 (2001), for rating 
dental conditions, Diagnostic Code 9913 provides that loss of 
teeth due to loss of substance of body of the maxilla or 
mandible, without loss of continuity, may be assigned a 
noncompensable rating when the loss of masticatory surface 
can be restored by a suitable prosthesis.  A 10 percent 
rating requires that the lost masticatory surface cannot be 
restored by suitable prosthesis in all missing upper anterior 
teeth, all missing lower anterior teeth, or all missing upper 
and lower teeth on one side.  Such rating applies only to 
bone loss through trauma or disease such as osteomyelitis, 
and not to loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling.  Thus, even assuming arguendo that appellant's 
extracted teeth were service-connected, a compensable rating 
under Code 9913 would not be appropriate since the extracted 
teeth primarily involved certain molars, not all anterior 
upper/lower teeth or all upper and lower teeth on one side 
(one-half of all teeth).  Additionally, there is no clinical 
evidence indicating that lost masticatory surface cannot be 
restored by suitable prosthesis, nor is it otherwise even 
contended.  Consequently, Class I eligibility would not be 
warranted under this analysis.

The appellant's 1997 application for service connection for a 
dental disability was not timely filed for Class II 
eligibility, since he was discharged from service in 1977.  
It should be added that the procedural requisites for a 
written explanation of treatment eligibility under 38 
U.S.C.A. § 1712(a),(1),(B),(iv) were not applicable in the 
instant case, since that law became effective in 1981 and was 
not in effect at the time of appellant's service discharge.  
Additionally, for Class II eligibility purposes, the term 
"service trauma" does not include the intended effects of 
therapy or restorative dental care and treatment provided 
during a veteran's military service, including tooth 
extractions.  See VA O.G.C. Prec. Op. No. 5-97 (Jan. 22, 
1997) (Precedent Opinion of the VA General Counsel).  Thus, 
Class II eligibility would not be warranted.

Appellant's service records do not indicate any prisoner-of-
war status nor is it otherwise even contended.  Although he 
was stationed in Korea for part of his active service, this 
was not during the Korean conflict.  Additionally, the 
evidentiary record does not reveal, nor is it even alleged, 
that he has a dental condition aggravating a service-
connected disability or a dental condition clinically 
determined to be complicating a medical condition currently 
under treatment; that a total disability compensation rating 
is in effect; that he is participating in a VA rehabilitation 
program; or that outpatient emergency dental care has been 
initiated.  

In short, appellant does not meet any of the requisites for 
VA dental outpatient treatment eligibility set forth in the 
aforementioned regulations since (1) he does not have a 
compensable dental disability, (2) he has not applied for 
treatment for a noncompensable dental disability within one 
year after service, (3) he does not have a compensable dental 
injury or service dental trauma, (4) he was not a former 
prisoner-of-war, (5) he does not have a dental condition 
aggravating a service-connected disability, (6) a total 
disability compensation rating is not in effect, (7) he is 
not participating in a VA rehabilitation program, (8) he does 
not have a dental condition clinically determined to be 
complicating a medical condition currently under treatment, 
and (9) outpatient emergency dental care has not been 
initiated.  Consequently, since appellant's claim of 
entitlement to service connection for a dental disability 
lacks legal merit or entitlement under the law, the claim is 
denied. 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.149, 
17.161-17.165; and Sabonis.



II. Whether Appellant has Filed a Timely Substantive Appeal 
with Respect to a June 6, 1979 Rating Decision (Which Denied 
Service Connection for a Right Knee Disability, Left Ear 
Otitis Media, Gilbert's Syndrome/Disease with 
Hyperbilirubinemia, Residuals of Fractures of the Right 2nd, 
3rd, and 4th Toes, and Tuberculosis) and an October 23, 1979 
Rating Decision (Which Denied Service Connection for 
Gilbert's Syndrome/Disease with Hyperbilirubinemia and 
Tuberculosis).

A perfected appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200.  As the Court held in 
Talbert v. Brown, 7 Vet. App. 352, 356 (1995), "[t]he 
'liberal reading' requirement does not require the Board to 
conduct an exercise in prognostication, but only requires 
that it consider all issues reasonably raised by the 
appellant's substantive appeal."

By a June 6, 1979 rating decision, the RO denied service 
connection for a right knee disability, left ear otitis 
media, Gilbert's syndrome/disease with hyperbilirubinemia, 
residuals of fractures of the right 2nd, 3rd, and 4th toes, 
and tuberculosis.  Later that month, appellant was sent 
written notice of that adverse rating decision with his 
procedural and appellate rights.  In a July 31, 1979 letter 
to the RO, appellant referred to said claims as having been 
denied service connection; asserted that tuberculosis and a 
liver condition should be service-connected; and stated that 
"therefore, I request that my claim be re-evaluated."  
However, he did not specifically express disagreement with 
the June 1979 rating decision in question.  A timely Notice 
of Disagreement in writing was not subsequently received on 
said service connection claims.  The provisions of 38 C.F.R. 
§ 20.201 state, in pertinent part, that:

A written communication from a claimant 
or his or her representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination by the agency 
of original jurisdiction and a desire to 
contest the result will constitute a 
Notice of Disagreement.  While special 
wording is not required, the Notice of 
Disagreement must be in terms which can 
be reasonably construed as disagreement 
with that determination and a desire for 
appellate review.  If the agency of 
original jurisdiction gave notice that 
adjudicative determinations were made on 
several issues at the same time, the 
specific determinations with which the 
claimant disagrees must be identified.

With respect to time limits for filing a Notice of 
Disagreement, the provisions of 38 C.F.R. § 20.302(a) state, 
in pertinent part:

A claimant, or his or her representative, 
must file a Notice of Disagreement with a 
determination by the agency of original 
jurisdiction within one year from the 
date that the agency mails notice of the 
determination to him or her.  Otherwise, 
that determination will become final.  
The date of mailing the letter of 
notification of the determination will be 
presumed to be the same as the date of 
that letter for purposes of determining 
whether an appeal has been timely filed.

In September 1979, the RO requested and obtained certain 
additional VA treatment records.  In an October 23, 1979 
rating decision, the RO referred to a July 31, 1979 
"reopened claim" for service connection for a liver 
condition and tuberculosis, and confirmed its denial of 
service connection for a liver condition/hyperbilirubinemia 
and tuberculosis.  Appellant and his then representative were 
sent written notice of that adverse rating decision the 
following month.

In a written statement dated and received in July 1980, 
appellant stated, in pertinent part, that "I disagree with 
the decision made on my claim for service connected 
disability on my liver condition."  The RO marked that 
statement as a Notice of Disagreement; and later that month, 
issued appellant a Statement of the Case that addressed the 
issues of service connection for liver and lung conditions; 
and, in an accompanying notice of his appellate rights with 
respect to filing a substantive appeal, informed him that he 
should specifically identify the issues being appealed and 
respond within 60 days to perfect an appeal.  However, a 
timely Substantive Appeal was not received by the RO.  The 
provisions of 38 C.F.R. § 20.202 state, in pertinent part:

A Substantive Appeal consists of a 
properly completed VA Form 1-9, "Appeal 
to Board of Veterans' Appeals," or 
correspondence containing the necessary 
information.  If the Statement of the 
Case and any prior Supplemental 
Statements of the Case addressed several 
issues, the Substantive Appeal must 
either indicate that the appeal is being 
perfected as to all of those issues or 
must specifically identify the issues 
appealed.  The Substantive Appeal should 
set out specific arguments relating to 
errors of fact or law made by the agency 
of original jurisdiction in reaching the 
determination, or determinations, being 
appealed....The Board will construe such 
arguments in a liberal manner for 
purposes of determining whether they 
raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege 
specific error of fact or law in the 
determination, or determinations, being 
appealed....Proper completion and filing 
of a Substantive Appeal are the last 
actions the appellant needs to take to 
perfect an appeal.

With respect to time limits for filing a Substantive Appeal, 
or response to a Statement of the Case, the provisions of 38 
C.F.R. § 20.302(b) state:

[A] Substantive Appeal must be filed 
within 60 days from the date that the 
agency of original jurisdiction mails the 
Statement of the Case to the appellant, 
or within the remainder of the 1-year 
period from the date of mailing of the 
notification of the determination being 
appealed, whichever period ends later....

The Board has liberally reviewed and analyzed the written 
statements submitted by the appellant and his then 
representative since the June 6, 1979 and October 23, 1979 
rating decisions.  However, even with a liberal reading, none 
of these statements may be reasonably considered a timely 
Notice of Disagreement with the June 6, 1979 rating decision 
or a timely Substantive Appeal with the October 23, 1979 
rating decision.  In short, appellant did not expressly 
disagree with that June 6, 1979 adverse rating decision or 
submit any written appeal with respect to the liver and lung 
service connection issues within one-year from notification 
of the October 23, 1979 rating decision or within 60-days 
from issuance of the July 1980 Statement of the Case.

Although appellant has vaguely alleged that the RO has 
engaged in various deceptive and discriminatory practices 
with respect to his case, he has not substantiated such 
allegations.  There is a presumption of regularity of 
government process that can only be rebutted by clear 
evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 
62 (1992).  See also YT v. Brown, 9 Vet. App. 195 (1996); 
Mason v. Brown, 8 Vet. App. 44 (1995) (citing Mendenhall v. 
Brown, 7 Vet. App. 271, 274 (1994)).  There is no such clear 
evidence to rebut the presumption of notification in this 
case.  The adverse ratings notification letters and the July 
1980 Statement of the Case were not returned as 
undeliverable; appellant has not directly alleged that he did 
not receive said letters and Statement of the Case; and he 
has not specifically alleged that he submitted a timely 
Substantive Appeal with respect to the June 6, 1979 and 
October 23, 1979 rating decisions in question.  To the 
contrary, appellant's July 1979 written letter and July 1980 
Notice of Disagreement indicate that he received actual 
notice of both adverse rating decisions.  The claims folder 
does not contain any correspondence from him between the date 
of the July 1980 Statement of the Case and 1997, at which 
time he initially inquired as to the status of said service 
connections claims filed in the late 1970's.  In a November 
1997 written statement, he merely stated that he wanted to 
claim service connection for various disabilities; and there 
was no allegation that he did not receive proper notice of 
the prior June 6, 1979 and October 23, 1979 adverse rating 
decisions in question.  Although in a February 1999 letter, 
appellant appeared to cast blame on his former service 
organization representative for failing to explain the 
appellate process to him, even assuming that this were true, 
it would not constitute a legal basis for exempting him from 
the procedural steps necessary to perfect an appeal.

Thus, the Board concludes that appellant failed to perfect an 
appeal with respect to a June 6, 1979 rating decision (which 
denied service connection for a right knee disability, left 
ear otitis media, Gilbert's syndrome/disease with 
hyperbilirubinemia, residuals of fractures of the right 2nd, 
3rd, and 4th toes, and tuberculosis) and an October 23, 1979 
rating decision (which denied service connection for 
Gilbert's syndrome/disease with hyperbilirubinemia and 
tuberculosis).  38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302(a),(b).  These June 6, 1979 and October 23, 1979 
rating decisions represent the last final decisions on said 
service connection issues.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).


ORDER

Since the claim for entitlement to service connection for a 
dental disability lacks legal merit or entitlement under the 
law, the claim is denied.  Appellant did not file a timely 
Substantive Appeal with respect to a June 6, 1979 rating 
decision (which denied service connection for a right knee 
disability, left ear otitis media, Gilbert's syndrome/disease 
with hyperbilirubinemia, residuals of fractures of the right 
2nd, 3rd, and 4th toes, and tuberculosis) and an October 23, 
1979 rating decision (which 
denied service connection for Gilbert's syndrome/disease with 
hyperbilirubinemia and tuberculosis).  To this extent, the 
appeal is denied.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

